DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 39 and 40 are objected to because of the following informalities:
Claims 39 and 40 recite “the first meant” in line 2.  It would appear the claims should recite ‘the first meat’.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 6, 8, 23, 24, 39, and 40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 now recites “a first meat having a first initial fat content” and “a second meat having a second initial fat content”.  As disclosed in the specification support is found for the first meat to have a first fat content and a second meat to have a second fat content.  This is to say that as disclosed the fat content of the first and second meats could be the fat content of the respective meats at any given time from prior to cooking, to where the cooking is complete, or at some point in between.  The Office is not able to find support in applicant’s disclosure to now limit the first fat content and the second fat content to first initial fat content and a second initial fat content.  To therefore recite “a first meat having a first initial fat content” and “a second meat having a second initial fat content” constitutes an issue of new matter and as such must be deleted.
Claims 3, 6, 8, 23, 24, 39, and 40 are rejected based on their dependence to claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 6, 8, 23, 24, 39, and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 16, and claims 3, 6, 39, and 40, it is unclear how “heating the first meat and the second meat within the roasting pan” would occur since only the first meat is claimed to be present in the roasting pan.  In order to be above the first meat the second meat would obviously have to be above the roasting pan and not therein.
Claims 8, 23, and 24, are rejected by virtue of their dependence on a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 8, 23, 24, 39, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Kolb US 2014/0261010 as further evidenced by Mauer US 5,741,536 in view of Caliva US 4,061,083.
Regarding claim 1, Kolb discloses a two-tier cooking apparatus (410) which includes a lower cooking surface (190) and a perforated platform (420) (fig. 12).  The two-tier cooking apparatus would be positioned within a cooking appliance (fig. 21) (paragraph [0082]).  
Kolb provides a platform (intermediate vessel 420) which is perforated (paths 435).   In that the lower cooking surface (190) comprises a recess (paragraph [0071], reference sign 225), which is a key component of a roasting pan, it is seen that Kolb is providing a roasting pan.  The perforated platform is provided with supports (gripping members 300) which supports extend from the perforated platform and are capable of being supported at the top of the roasting pan (paragraph [0082] and fig. 12).
In order to use the two-tier cooking apparatus (410) to cook meat, which is to say to perform a method of cooking said meat, one would necessarily have to place a first meat (448), which would have a first fat content, on the lower cooking surface (225) of the two-tier cooking apparatus (410), place the perforated platform (420) of the two-tier cooking apparatus above the first meat (448) which would include mounting the supports extending from the perforated platform onto the roasting pan (fig. 12), and then place a second meat having a second fat content, on the perforated platform positioned above the lower cooking surface.  Kolb further discloses the roasting pan with the mounted perforated platform would be placed in the cooking appliance (paragraph [0093] and fig. 21).
In order for cooking to take place the first meat and the second meat would necessarily have to be heated in the cooking appliance which would necessarily cause fat from the second meat to drip down onto the first meat which would baste the first meat.  The perforated platform has perforations (435) sufficiently small so that the second meat does not fall through though and, whilst the figures are not to scale, obviously sufficiently large so that fat from the second meat would pass through the perforations and onto the first meat (paragraph [0082], fig. 12 and 21).  Mauer provides further evidence that it was conventional and well established in the art to baste a first meat by heating first and second meats so that the fat from the second meat would drip down onto the first meat to baste said first meat through a perforated platform (col. 6, ln 62 – col. 7, ln 2).
Claim 1 differs from Kolb as further evidenced by Mauer in the second meat having a second fat content higher that the first fat content of the first meat.  
Caliva discloses a method of cooking meat using a two-tier cooking apparatus including a lower cooking surface (26) and a second cooking surface (28) higher than the lower cooking surface, said second cooking surface being a perforated platform (apertures 48) (fig. 1).  A first meat (item 52) having a first fat content is placed on the lower cooking surface and a second material (basting) sourced from meat, i.e. made up of drippings from the first meat (roasting item or from other sources) is positioned above the lower cooking surface.  The second sourced from meat material would obviously contain a concentrated fat content greater than the remaining fat content of first meat item since the contained fat of the first meat would be rendered out during cooking.  The first meat and the second, sourced from meat, material are heated in the cooking appliance so that the fat (drippings) from the second material drip down onto the first meat to baste the first meat.  Caliva further discloses the second meat based material is contained when applied, which is to say that the perforated platform has perforations sufficiently small so that the second meat based material does not fall through and sufficiently large to that fat (drippings) from the second meat based material pass through the perforations and onto the first meat (col. 2, ln 63 – col. 3, ln 14).  Caliva is providing a meat based second material, which is seen to necessarily have a higher fat content than a first meat as set forth above, for the art recognized functions of dripping down onto the first meat in order to baste the first meat to achieve even, economical, and uniform basting results, all of which are applicant’s reasons for doing so as well.  To therefore modify Kolb as further evidenced by Mauer and use a meat based second material which would necessarily have a higher fat content than a first meat above the first meat so that when heated said second meat based material would drip fat down onto said first meat as taught by Caliva to achieve uniform basting results would have been obvious.  Further, Caliva in teaching the second meat based material would be from drippings from a roasting item “or from other sources” strongly implies, and would fairly lead the ordinarily skilled artisan to conclude, that other sources would obviously be a second meat and therefore it would have been obvious to modify Kolb as further evidenced by Mauer who teach elevated meat portions to baste lower meat portions and use a second meat with a higher fat content instead of a meat based material above the first meat.
Regarding claim 3, Kolb as further evidenced by Mauer in view of Caliva disclose the first meat within the roasting pan and the second meat would be heated in an enclosure (cooking apparatus 410) (‘010, fig. 12) (device 10) (‘083, col. 2, ln 29 – 37).
Regarding claims 6, 39, and 40, Kolb as further evidenced by Mauer in view of Caliva disclose the first meat and the second meat in the roasting pan would be heated within a barbecue grill (‘010, fig. 20) (device 10) (‘083, col. 2, ln 29 – 37).  
Further regarding claim 39, once it was known to enclose the roasting pan, the first meat, and the second meat in a cooking appliance such as a barbeque grill it is not seen that patentability would be predicated on the particular cooking chamber one would choose to employ, such as an oven.  The substitution of one known cooking appliance for another known cooking appliance to achieve predictable results would have been obvious.
Regarding claim 8, Kolb as further evidenced by Mauer in view of Caliva disclose that it was common and conventional to place a food source that releases a seasoning substance (two or more ingredients) onto the perforated platform in addition to the second meat (‘083, col. 3, ln 1-9).
Regarding claim 23, Kolb as further evidenced by Mauer in view of Caliva disclose the perforated platform (420) would be supported on lips (perimeter lip 439) (‘010, paragraph [0082], and fig. 12).
Regarding claim 24, Kolb as further evidenced by Mauer in view of Caliva disclose it would have been common and conventional for the second meat further to comprise seasonings (salt, pepper) (‘083, col. 4, ln 33).
Response to Arguments
Applicant's arguments filed 17 February 2022 have been fully and carefully considered but they are not found persuasive.
Regarding claim 1, applicant urges that Kolb is placing the cooking apparatus on top of and not in a stove, that the perforations of Kolb would be sufficiently large to allow for heat transfer but not for fat transfer, that the cooking appliance of Kolb could not be made of metal, and that the top, that is the second, meat of Kolb would not be basted.  These urgings are not deemed persuasive.
Kolb clearly shows the cooking apparatus would be placed in a cooking appliance as shown in figure 21.  It is not understood how the perforations of Kolb would be large enough to allow for heat transfer but not large enough to allow for the transfer of a basting liquid that would be exuded by a food item, such as meat, to another food item placed below.  It is also noted that Mauer provides further evidence as does Caliva that it was common and conventional in the art to provide perforations in a platform that would be large enough to allow for the transfer of a basting liquid that would be exuded by a meat item.  Regarding the cooking apparatus of Kolb not being made of metal, here applicant is urging limitations not found in the claims.  Further, Kolb unequivocally teaches the cooking apparatus comprise metal (paragraph [0094]).  Regarding the second meat not being basted, again applicant is urging limitations not found in the claims as there is no recitation of the second meat being basted.
Regarding Caliva, applicant urges that Caliva does not teach the use of a second meat but only of a liquid, powdery or granular basting material, that is and/or drippings.  These urging is not found persuasive and that the use of a second meat would have been obvious is fully and completely set forth in the rejections above.  As set forth above in the rejections Caliva, in teaching the second meat based material would be from drippings from a roasting item “or from other sources” strongly implies, and would fairly lead the ordinarily skilled artisan to conclude, that other sources would obviously be a second meat and therefore it would have been obvious to modify Kolb as further evidenced by Mauer who teach elevated meat portions to baste lower meat portions and use a second meat with a higher fat content instead of a meat based material above the first meat.
Applicant further urges that the claimed method does not require the use of an electric motor rotating a cylinder containing a basting liquid that would periodically need to be made up which would prolong the cooking process.  First it is to be noted that Caliva has been brought to teach it would have been obvious to provide a perforated platform containing a means of basting above a first meat and not for the use of an electric motor rotating a cylinder.  In any event the comprising language of the claims would also allow for the use of a perforated platform in the form of a rotating cylinder to contain a second meat.
Regarding Mauer applicant urges that Mauer is directed to an industrial process that heats meat on a spiral conveyer and that the meats are not different one from another but contain the same amounts of fat.  These urgings are not deemed persuasive.
Mauer was not brought to teach the particular initial fat content of the different pieces of meat but to provide evidence that it was well established in the art to baste first meat with the drippings from meat that would be placed on a perforated platform above said first meat.
Further, it appears that Kolb, Caliva, and Mauer are being urged separately when the rejections have been made over a combination of references.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
 Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAIM A SMITH whose telephone number is (571)270-7369. The examiner can normally be reached Monday-Thursday 09:00-18:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to please telephone the Examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S./
Chaim SmithExaminer, Art Unit 1791                                                                                                                                                                                                        02 June 2022




/VIREN A THAKUR/Primary Examiner, Art Unit 1792